OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 28 October 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Response to Amendment
The Amendment filed 25 January 2021 has been entered. Claim 2 has been canceled, and new claims 22-24 have been added. As such, claims 1, 4, 7, 8, 10, and 12-24 are pending; claims 12-21 have been previously withdrawn from consideration; and claims 1, 4, 7, 8, 10 and 22-24 are under consideration and examined on the merits. 
Applicant’s amendments to the claims have overcome the rejection of claims 1, 2, 4, 7, 8, and 10 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. As such, the aforesaid rejection has been withdrawn. 
Applicant’s amendments to the claims have overcome the rejection of claims 1, 2, 4, 7, 8, and 10 under 35 U.S.C. 103 over Quigley in view of Sylvania, as evidenced by Büning, previously set forth in the Non-Final Office Action. However, it is noted that 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation “sulphone, and blends thereof ;” should be amended to strike the space between ‘thereof’ and the semicolon
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 7, 8, 10, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “fluoropolymers including polytetrafluoroethylene (PTFE) and PFA/MFA” is indefinite, as it is unclear whether the limitation is intended to limit the fluoropolymers to the recited species of PTFE and PFA/MFA, i.e., a closed list, i.e., “selected from the group consisting of” (see MPEP 2173.05(h); or if the limitation encompasses all species generally classified under the genus of fluoropolymers, and the species set forth are merely recited examples. In other words, the metes and bounds of the claim are not clearly defined because it is unclear whether the recited species of PTFE and PFA/MFA constitute a limitation or preference. 
For examination on the merits, the Examiner is interpreting the limitation where any fluoropolymer species (including the general recitation of “fluoropolymers”) reads on “fluoropolymers including polytetrafluoroethylene (PTFE) and PFA/MFA”. The Examiner suggests amending the claim to either 1) strike the recited species of PTFE and PFA/MFA; or 2) strike the recited genus of fluoropolymer and only recite the species, in order to overcome the indefiniteness issue. 
Regarding claim 1, the limitation “polyamides including Nylon-11 or Nylon-12” is indefinite for similar reasons as set forth above in paragraphs 10 and 11 (see MPEP 2173.05(d) and 2173.05(h)); it is unclear whether the recited species constitute a limitation or preference. For examination on the merits, the Examiner is interpreting the limitation where any polyamide species (including the general recitation of “polyamides” or “nylon”) reads on “polyamides including Nylon-11 or Nylon-12”. The Examiner suggests amending the claim to strike the recited species of Nylon-11 and Nylon-12 in order to overcome the indefiniteness issue, also in view of the aforesaid limitation being associated with a separate indefiniteness issue set forth below.
Further regarding claim 1, the limitation “and wherein the thermosetting material is selected from polyamides including Nylon-11 or Nylon-12” is indefinite, as 
For examination on the merits, the Examiner is interpreting the limitation according to the interpretation/suggestion set forth above in paragraph 12, that is, where the thermosetting material is selected from the group consisting of “polyamides, vinyl ester, epoxy, polyurethanes, and blends thereof” (the striking of Nylon-11 and Nylon-12 from the claim). The Examiner suggests amending claim 1 according to the guidance provided in paragraph 12 above and the aforesaid suggestion, thus adopting the “selected from the group consisting of polyamides, vinyl ester, epoxy, polyurethanes, and blends thereof” claim language, in order to overcome the indefiniteness issue.
Further regarding claim 1, the limitation “polyethylene (e.g., MDPE/HDPE)” is indefinite (see MPEP 2173.05(d) and 2173.05(h)), as it is unclear whether the recited species constitute a limitation or preference. For examination on the merits, the Examiner is interpreting the limitation where any polymeric species that falls under the genus of polyethylene reads thereon. The Examiner suggests striking the exemplary language from the claim in order to overcome the indefiniteness issue. 
Claims 4, 7, 8, 10, and 22-24, are rejected for being dependent upon indefinite claim 1. 
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US 2002/0185188; “Quigley”) (previously cited), in view of Sylvania Industrial Corporation (GB 621,867 A; “Sylvania”) (previously cited) and Werth (US 2004/0058113; “Werth”) (newly cited). Büning et al. (US 3,928,684; “Büning”) (previously cited) is relied upon as an evidentiary reference for claims 1 and 4. 
Regarding claims 1, 7, and 22, Quigley discloses composite flexible tubing in the form of a pipe suitable for use in sub-sea transport of fluids in the oil and gas industry (hereinafter “pipe”) [Abstract; 0002, 0003, 0095] (flexible pipe body for subsea transportation of production fluids). The pipe comprises an internal liner, said internal liner serving as both a fluid containment layer and as a pressure barrier layer to resist leakage of internal fluids from the pipe [0047, 0048] (an internal pressure sheath). Further, the pipe comprises a crush resistant layer [0061, 0062], said crush resistant layer having an interlocking construction being formed from metals, polymers, reinforced composites, or composite/metal hybrids [0063] (one or more pressure armor layers, wherein the pressure armor layer or layers is formed from an interlocked construction). Given that the claimed term “pressure armor layer” is broad such that it encompasses any amount or degree of resistance relative to an external pressure and/or mechanical crushing load, the crush resistant layer of the pipe reads thereon. 
Furthermore, Quigley discloses that the pipe comprises a composite layer, formed from one or more plies of fibers disposed in a matrix, such as thermoplastic and thermoset matrices [0055, 0056], of which said disclosure encompasses two or more thermoplastic or thermoset based layers. The fibers can be, inter alia, carbon fibers, glass fibers, nylon fibers, polyester fibers, thermoplastic fibers, or other suitable materials [0056]. The composite layer(s) or fibers may be helically wound and/or formed through a continuous winding process [0056], where fiber material and orientation may be selected to provide the desired mechanical characteristics for the composite layer (one or more tensile armor layers, wherein the tensile armor layer or layers is helically wound; and wherein at least one tensile armor layer and/or one pressure armor layer is formed from a composite, wherein said composite comprises: a first polymer layer, a second polymer layer).
It is noted that Quigley does not limit the thermoplastic or thermoset materials which are utilized to form the matrix of the composite layer(s) [0055, 0056]. Throughout the disclosure, Quigley teaches thermoplastic and thermoset materials which are suitable for use as matrix polymer/resins in the layers which are located adjacent to the composite layer(s) in the layer arrangement of the pipe, where said layers also can include fibers [0049-0051, 0059, 0060]. The thermoplastic materials include, inter alia, polyvinylidene fluoride, ethylene tetrafluoroethylene (fluoropolymer), crosslinked polyethylene (PEX), polyethylene, polyphenylene sulfide, polyethersulfone, and polyamide [0049-0051]. The thermoset materials include, inter alia, epoxy, (poly)urethane, phenolic, and vinyl ester [0060]. In view of the foregoing disclosure, one of ordinary skill in the art would have recognized the aforesaid materials as suitable for forming thermoplastic and thermoset matrices of composite pipe layers for pipes utilized in the oil and gas industries. 
Quigley is silent regarding the multi-ply composite layer being specifically formed from a layer comprising a thermoplastic matrix (hereinafter “thermoplastic matrix”) and a layer comprising a thermoset matrix (hereinafter “thermoset matrix”), where the fibers extend between and are partially embedded in both the thermoplastic matrix and the thermoset matrix, said matrices being bonded together; and is also silent regarding the species of thermoplastic and thermoset.
Sylvania discloses a composite comprising a porous fibrous layer, mat, or web of fibers between a pair of solid synthetic resin films, where the synthetic resin films, through application of heat and pressure, pass through and between the fibers and bond together, forming a single unitary (composite) structure [p 1, 70-80; p 2, 1-10; p 3, 120-125]. Sylvania teaches that the individual fibers of the mat become embedded in the interior of the composite film (i.e., embedded in both synthetic resin films), thereby reinforcing the composite and stabilizing its dimensions [p 2, 66-81]. The fibrous layer is formed from all types and classes of fibers, including natural, artificial, or modified natural fibers, including, inter alia, glass fibers of staple length [p 2, 107-109, 116]. Sylvania teaches that the synthetic resin films of the composite can be thermoplastic resins, thermosetting resins, or mixtures of thermoplastic and thermosetting resins, and the films may be formed of resins that are identical or different [p 3, 52-95]. Thus, Sylvania reasonably teaches an embodiment where one film/layer comprises a thermoplastic matrix, and one film/layer comprises a thermoset matrix. Sylvania discloses that the thermoplastic and thermoset resins are not limited, where the thermoplastics may include, inter alia, polyethylene, polyvinylidene chloride (PVDC), and polyvinyl halides, and the thermosets may include, inter alia, phenolic resins [p 3, 60-89].
Additionally, Sylvania discloses that short fibers (separate from the fibrous layer of staple length fibers set forth above) are incorporated into the synthetic resin films, wherein the short fibers are added to the plastic mass solution or molten material from which the synthetic films are produced [p 3, 112-120]. The composite may be used in 
Werth is directed toward thermoplastic-polymer based flexible pipes for the exploration of oil and gas fields, including offshore applications. Werth discloses that said pipes must withstand hot oil, gas, water, and mixtures of at least two of these products for periods possibly as long as 20 years. The pipes include an inner layer and outer sealing, protective, and reinforcing layers, of which include polymers [0001]. Werth teaches that thermoplastic polymers include high-density polyethylene, which is utilized for service temperatures below 40°C; polyamide, utilized for service temperatures up to 90°C; and polyvinylidene fluoride (PVDF), utilized for service temperatures up to 130°C [0001]. As such, Werth reasonably teaches that PVDF has higher heat resistance (higher service temperature) relative to other common thermoplastics which are utilized in forming layers of multilayer composite flexible pipes in offshore applications, where said pipes must be able to withstand prolonged exposure to high temperatures.
Quigley and Sylvania are both directed toward composite materials comprising polymeric matrices having fibers embedded therein, suitable for incorporation into tubes/pipes. 
Quigley and Werth are both directed toward composite flexible pipes utilized in subsea transportation of oil and gas production fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the composite of Sylvania as at least one of the composite layer(s) of the pipe of Quigley, in order to have benefitted from increased Additionally or alternatively, it would have been obvious to have done so as the composite of Sylvania would have been recognized within the art before the effective filing date of the invention as a suitable composite material for tube forming (see MPEP 2144.07). 
Additionally, given that Sylvania discloses that suitable thermoplastics for use in the thermoplastic matrix of the composite include polyethylene and polyvinyl halides, where one of ordinary skill in the art recognizes that PVDF is a polyvinyl halide polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized PVDF as the thermoplastic polymer of the thermoplastic matrix, as Quigley discloses that PVDF is a suitable thermoplastic matrix material for composite layers in flexible pipes for subsea transportation of oil and gas production fluids (see MPEP 2144.07) and Werth teaches that PVDF exhibits higher heat resistances relative to other thermoplastics including polyethylene and polyamide typically utilized for the same purpose (see MPEP 2144.06(II) and 2144.07)). 
Furthermore, given that Sylvania does not limit the thermoset materials suitable for use as the thermoset matrix of the composite and teaches phenolic resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the thermoset materials disclosed by Quigley, including epoxy, (poly)urethane, and/or vinyl ester, as said thermoset materials would have been recognized as suitable for forming thermoset matrices of composite layers for pipes utilized in the oil and gas industries (see MPEP 2144.07) and/or would have been 
The pipe of modified Quigley would have comprised all of the features set forth above, where the composite (as set forth through the modifications above) would have been utilized as at least one of the composite layer(s) of the pipe, said composite layer comprising: a thermoplastic matrix layer formed from PVDF; a thermoset matrix layer formed from at least one of epoxy, polyurethane, and/or vinyl ester; a fibrous layer of staple length glass fibers disposed between and embedded in both of the thermoplastic matrix and thermoset matrix, where said thermoplastic matrix and thermoset matrix would have been bonded to one another; and where said matrices would have had short fibers (separate from the fibrous layer) incorporated therein. The foregoing composite layer reads on “wherein at least one tensile armor layer and/or at least one pressure armor layer is formed from a composite, wherein said composite comprises a first polymer layer, a second polymer layer that is bonded to the first polymer layer, and filler particles that extend from the first polymer layer into the second polymer layer, whereby the particles are partially embedded in both the first and second polymer layers, wherein the filler particles are formed from at least one selected from the group consisting of glass, carbon, polymer, ceramic, or metal fibers, wherein the first polymer layer comprises a thermoplastic material and the second polymer layer comprises a thermosetting material, or wherein the first polymer layer comprises a thermosetting material and the second polymer layer comprises a thermoplastic material, wherein the thermoplastic material is selected from PVDF, polyethylene, polyether ether ketone (PEEK), fluoropolymers, sulphone, and blends thereof; and wherein the thermosetting material is selected from polyamides, vinyl ester, epoxy, polyurethanes, and blends thereof”. The short fibers incorporated into either or both of the thermoplastic matrix and thermoset matrix read on the limitations of claim 7. The thermoplastic matrix being PVDF reads on the limitations of claim 22. 
Regarding the limitation in claim 1 of the peel strength between the first polymer layer and the second polymer layer being at least 30 MPa, given that the flexible pipe of modified Quigley, set forth above, is substantially identical to the present claimed and disclosed flexible pipe in terms of the composite layer including: the thermoplastic matrix being PVDF; the thermoset matrix being at least one of epoxy, polyurethane, or vinyl ester; staple length glass fibers (of which have a length of from 10 to 400 microns as evidenced by Büning [col 4, 44-45]) being disposed between and embedded in both of the aforesaid matrices, where said fibers exhibit a length which overlaps with the claimed range of 1 to 200 microns (see claim 4); the species of fiber being glass; and where the aforesaid thermoplastic matrix and thermoset matrix are bonded to one another, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the peel (i.e., bond) strength between the aforesaid two matrices, that is, the peel strength of the composite layer, would have inherently been at least 30 MPa, thereby meeting all of the limitations of claim 1, as well as the limitations of claims 7 and 22. 
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 4, as set forth above, the fibers are of staple length, which encompasses lengths from 0.01 to 0.4 mm, as evidenced by Büning [col 4, 44-45], i.e., 10 to 400 microns, where said length range overlaps and therefore renders prima facie obvious the claimed range of 1 to 200 microns (see MPEP 2144.05(I)). 
Regarding claim 8, as set forth above, the composite layer includes the fibrous mat of staple length glass fibers and also includes the short fibers incorporated throughout the thermoplastic and/or thermoset matrices. It is noted that Applicant’s specification indicates that the difference between the claimed filler particles (which are fibers) and the claimed reinforcing fibers may be in alignment, specifically that the reinforcing fibers may be randomly aligned, whereas the fibers at the interface may have a degree of alignment [p 4, 16-27]. The specification also generally indicates that the fibers may be “different” [p 4, 29-31], where said disclosure is interpreted broadly, meaning the fibers may be, e.g., of a different material, size, shape, continuity, or diameter, among many other factors. It is noted that MPEP 2111 sets forth that claims are given the broadest reasonable interpretation in light of the specification, and further, 2111.01(II) states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”. As such, the Examiner is interpreting claim 8 where any difference between the fibers (filler particles) and reinforcing fibers dispersed in the polymer matrix meet the limitations of the claim, based on the foregoing excerpts of the specification.
Given that the pipe of modified Quigley, set forth above, discloses that the short fibers dispersed in the polymer matrix of the synthetic resin layers/films are incorporated different from the fibers of the fibrous layer between/embedded in the thermoplastic and thermoset matrices in that they are added to the composite structure overall at a different time in manufacture than those in the fibrous layer, and in that they are randomly distributed in the matrices, whereas the fibers of the fibrous layer exhibit a degree of aggregation or ordering, as is implied and recognized by one of ordinary skill in the art [p 2, 82-101 of Sylvania]. Additionally, Sylvania discloses that the fibers in the fibrous layer can be oriented [p 2, 91-92], wherein the fibers in the fibrous layer would have been oriented to a predetermined degree and the fibers in the bulk of the matrices would have had a random orientation. The foregoing differences between the fibers of the fibrous layer and the short fibers dispersed in the thermoplastic matrix and thermoset matrix of the composite read on the limitations of claim 8. 
Regarding claim 10, it is noted that throughout Applicant’s specification, a “tape” is suggested or indicated as another word denoting a layer [p 3, 11; p 7, 30-37; p 8, 1-5], or indicates that a tape is a layer formed from a polymer or combination of materials [p 10, 7-11]. Thus, given that the composite of the pipe of modified Quigley is in layer form and helically wound, it reads on the limitation of claim 10. 
Regarding claim 24, the pipe of modified Quigley, set forth above, discloses that the fibers of the fibrous layer, that is, those which read on the claimed filler particles, are formed from, inter alia, staple length glass fibers. However, also set forth above, Sylvania discloses that the fibers of the fibrous layer are not particularly limited, and can 
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized carbon fibers as the fibers of the fibrous layer disposed between and embedded in the thermoplastic matrix and thermoset matrix, as carbon fiber would have been recognized as a suitable equivalent fiber to glass fiber for forming composite layers of flexible pipes for subsea transportation of oil and gas production fluids (see MPEP 2144.06(II)) and/or would have been recognized as a reinforcing fiber suitable for use in composite layers of flexible pipes for subsea transportation of oil and gas production fluids (see MPEP 2144.07). In other words, it would have been within the ambit of one ordinary skill in the art to have selected the species of fiber based on the desired characteristics of the composite.
The pipe of modified Quigley would have comprised all of the features set forth above, where the fibers of the fibrous layer would have been carbon fibers instead of glass fibers, thereby meeting the limitation of claim 24. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Sylvania and Werth as applied to claim 1 above, and further in view of Wood et al. (US 2013/0056108; “Wood”) (newly cited).
Regarding claim 23, as set forth above in the rejection of claim 1 under 35 U.S.C. 103 over Quigley in view of Sylvania and Werth, the thermoset matrix of the 
Modified Quigley is silent regarding the thermoset matrix being formed from a thermosetting polyamide. 
Wood discloses flexible composite pipes for use in the subsea oil and gas industries [0001]. Wood discloses that known inner layers of composite pipes may comprise a polymeric material such as polyamides, PVDF, fluoropolymers, and polyether ether ketone (PEEK), where said materials need to be thermally and chemically resistant and robust under conditions of (increased) temperature and pressure [0004]. Wood teaches that reinforcing layer(s) may be provided around the inner pipe, arranged to resist expansion of the inner pipe due to the fluid pressure therein, and to protect the inner pipe from external pressure and mechanical and thermal loads which the pipe is exposed to during use. The reinforcing layers typically include a reinforcing tape which is wound around the inner tube and adhered thereto. The reinforcing tape includes fibrous material, such as carbon or glass fibers embedded in a thermoplastic or thermoset matrix. Wood teaches that suitable thermosetting resins for the aforesaid purpose including thermosetting polyamides [0005]. As such, Wood reasonably teaches that thermosetting polyamides were recognized in the art as suitable for use as the thermoset matrix resin for composite reinforcing layers for flexible composite pipes designed for subsea transportation of oil and gas production fluids.
Quigley and Wood are both directed toward flexible composite pipes for subsea transportation of oil and gas production fluids, said pipes including thermoplastic (e.g., PVDF) based inner layers and composite layer(s) (e.g., tapes) wound thereon, said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a thermosetting polyamide resin, taught by Wood, as the thermoset matrix material of the composite layer(s) of the pipe of Quigley, as said thermosetting polyamide resin would have been recognized as a suitable thermoset matrix resin for composite reinforcing layers for flexible composite pipes designed for subsea transportation of oil and gas production fluids (see MPEP 2144.07). 
The composite pipe of modified Quigley would have comprised all of the features set forth above, where the thermoset matrix of the composite layer(s) would have been a thermoset polyamide, thereby meeting the limitation of claim 23. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to the claims and/or written description.
US 5,637,375 to Hohman – discloses fiber-reinforced composite products exhibiting enhanced interlaminar ply strength; the fiber reinforcements include reinforcing fibers and short fibers; pressure is applied during lay-up in order to flow the (unset) thermosetting resin in adjacent layer matrices through interstitial spaces between reinforcing fibers, thereby orienting the short fibers and increasing interlaminar ply strength [Abstract; cols 3-5]
US 2008/0319095 to Iwa et al. – discloses thermosetting polyamide foams excellent in cushioning properties and heat resistance, suitable for use as vibration dampeners, sound-absorbing materials, and cushioning materials around pipes [Abstract; 0001, 0021, 0039, 0040, 0042]
US 2010/0218839 to Conley et al. – discloses fiber-reinforced flexible pipes for transporting pressurized fluids at increased temperatures, including natural gas and hydrocarbons; said pipe includes (at least) an inner layer, first and second reinforcing layers, and an outer sheath [Abstract; 0002-0004, 0006, 0019-0039, 0044, 0047-0058]; and teaches that fibers of the first and second reinforcing layers can be wound over the inner layer when said inner layer is in a soft or semi-uncured state, causing the material of the inner layer to partially mold around and adhere to the fibers, and where the outer sheath can be applied by extrusion over the second reinforcing layer in a similar manner, allowing the fibers to adhere to the outer sheath and the material of the outer sheath to adhere to the fibers, thereby mechanically constraining the reinforcing layers [0034]

Response to Arguments
Applicant’s arguments, see Remarks filed 25 January 2021, page 6, with respect to the rejection of claims 1, 2, 4, 7, 8, and 10 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The aforesaid 112(b) rejection has been withdrawn due to amendments remedying the issues. The Examiner thanks Applicant for making the suggested changes. However, it 
Applicant’s remaining arguments, see Remarks pages 6 and 7, with respect to the rejection of claims 1, 2, 4, 7, 8, and 10 under 35 U.S.C. 103 over Quigley in view of Sylvania, as evidenced by Büning, previously set forth in the Non-Final Office Action, have been considered but are moot as the aforesaid rejection has been withdrawn due to amendments which overcome the grounds of rejection. It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782